DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-18 are pending in the instant application.  No claims have been added. No claims have been cancelled.  No claims have been amended. Claims 1-18 stand rejected herein.  The rejection of the pending claims is hereby made final.


Response to Remarks 
Applicant’s arguments have been considered by the examiner, but are not found to be persuasive.  Applicant asserts that the applied prior art references, alone and in combination, fail to teach or suggest the limitations as recited in the pending claims. The examiner respectfully disagrees.  The examiner submits that the applied prior art reference Randazza discloses payment systems and methods, further comprising effectuating payments using a payment token (see at least paragraph [0060] to Randazza et al).  Fabris et al discloses a system and method for cost sharing, wherein account pooling is utilized for account funding and payments, wherein each subledger associated with a pooling account includes an identification code, list of transactions, and a current balance (see at least paragraph [0041] to Fabris et al).  The examiner submits that although Randazza is silent regarding account pooling, both references deal with effectuating payment using a plurality of accounts.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fabris et al contemplates the use of tokens in order to effectuate secure payment processes (see at least paragraph [0040] to Fabris et al). For at least the reasoning provided above, the examiner submits that the rejection of the pending claims is hereby maintained and made final.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Randazza et al (US 2015/0006305) in view of Fabris et al (US 2019/0180363).

Regarding claim 1, the prior art discloses a token management server comprising: a memory storing a token database (see at least paragraph [0090] to Randazza et al “Circuitry in system 5 uses the ID number of the card, transmitted by circuitry in retailer 10, to access the associated PIN stored in the database. System 5 conditionally responds to the server in retailer 10 with a card-authorized signal, or a card-not-authorized signal. If the server receives a card-authorized signal, the transaction proceeds and the server then transmits a transaction amount to system 5”), a subledger database and a plurality of computer processing instructions; and a data processor in communication with the memory, wherein the computer processing instructions cause the data processor to: save in the token database a limited-use token in a token record in association with a ledger identifier and a subledger identifier (see at least paragraph [0153] to Randazza et al “Pre-shopping enrollment takes into account that shopper 1701 will be using a mobile phone as shopper-side payment token 1700. When shopper 1701 who has a US checking account is being enrolled to use his mobile phone to pay at retail sites, information is received from shopper 1701 by which his US checking account number is associated with the telephone number of his mobile phone, with such data for shopper 1701 being stored in a database”); receive from a point-of-sale station, via a payment network, a token authorization request including the limited-use token and an authorization value (see at least paragraph [0097] to Randazza “A State issued motor vehicle driver's license is processed to identify a consumer and initiate payment at the Point of Sale, without the use of any other form of payment”); locate in the token database the token record including the limited-use token, extract the subledger identifier from the located token record, locate in the subledger database a subledger associated with the subledger identifier, and confirm that a balance value associated with the located subledger is at least equal to the authorization value (see at least paragraph [0091] to Randazza et al “ Automated Clearing House (ACH) Settlement transmission occurs daily in batch fashion. (step 50). More specifically, system 5 compiles a file at end of day for submission to the ACH services. The required fields that this file contain are: date, time, transaction type, retailer ID, store ID, bank routing #, bank account #, amount of transaction. The specifics and file format is further defined with the ACH processor”); and extract the ledger identifier from the located token record, and initiate a transfer from a pooling ledger associated with the ledger identifier of a transfer amount equal to the authorization value (see at least paragraph [0093] to Randazza et al “The routing field may contain an issuer identification number (IIN). For example, when routing system 120 receives a transaction request packet containing the number 451252 in the routing field, routing system 120 accesses entry 114, to send the packet to credit card system 4, allowing system 4 to authorize a credit card transaction”). 
Randazza et al does not appear to explicitly disclose wherein there is a “pooling ledger”. however, the examiner submits that a “pool ledger is defined within Applicant’s specification as merely a payment network account (see at least paragraph [0022] of Applicant’s specification) and subledgers are merely stored value accounts (see at least paragraph [0022] of Applicant’s specification).  The examiner submits that Fabris et al  similarly discloses a plurality of accounts and network account from which funds may be debited (see at least paragraph [0041] to Fabris et al).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the modification of the payment system and method of controlling product inventory, as disclosed by Randazza et al and Fabris et al, in order to enable a user to pay at a point of sale without the use of a card transaction, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  
Regarding claim 2, the prior art discloses the database, and the computer processing instructions cause the data processor to save in the token record by: receiving from one communications device, via one communications channel, a token request including a reference identifier and a credential (see at least paragraph [0018] Randazza et al “direct issuer of a card-not-present debit card via a mobile device through the Federal Reserve ACH system (or the Electronic Payments Network (EPN) system) whereby the merchant does not hold the cardholder's savings or checking account and thus "decouples" the card from the traditional bank/depository institution, especially by which a shopper can use his mobile phone in combination with his existing checking account to pay a retailer at a retail site”); locating in the funding database a database record associated with the reference identifier, extracting a validation code from the located database record, and confirming that the credential matches the validation code (see at least paragraph [0080] to Randazza et al “Circuitry in system 5 uses the ID number of the card, transmitted by the server, to access the associated PIN stored in the database. (step 35). System 5 thus compares the PIN, transmitted by the store server, to the PIN read from the database. (step 40). Depending upon the result of step 40, system 5 conditionally responds to the store server with a card-authorized signal, causing station 902 to allow customer 470 to carry away products 473”); generating the subledger identifier, saving the subledger identifier in the token record in association with the limited-use token, and saving the subledger identifier in the located database record in association with the reference identifier; and providing the one communications device with the limited-use token via another communications channel different from the one communications channel (see at least paragraph [0086] to Randazza et al “ODFI (Originating Depository Financial Institution) 174 originates an ACH (Automated Clearing House) entry at the request of system 5. ODFI 174 sends the entry to the Federal Reserve ACH system 175, which passes the entry to bank 178, which acts as a Receiving Depository Financial Institution (RDFI), where account 477 is issued debit, provided there are sufficient funds. Thus ODFI 174 effects an Electronic Funds Transfer (EFT)”). Regarding claim 3, the prior art discloses the token management server according to claim 2, wherein the computer processing instructions cause the data processor to: prior to receiving the token request, receive from another communications device a funding request including the validation code and an authorization limit; initiate a transfer into the pooling ledger of a funding amount equal to the authorization limit (see for example paragraph [0086] to Randazza et al “ODFI (Originating Depository Financial Institution) 174 originates an ACH (Automated Clearing House) entry at the request of system 5. ODFI 174 sends the entry to the Federal Reserve ACH system 175, which passes the entry to bank 178, which acts as a Receiving Depository Financial Institution (RDFI), where account 477 is issued debit, provided there are sufficient funds. Thus ODFI 174 effects an Electronic Funds Transfer (EFT)”) ; and save the reference identifier in the located database record of the funding database in association with the validation code, and initialize in the subledger database the balance value of the located subledger equal to the authorization limit (see at least paragraph [0064] to Randazza et al “System 5, in a location such as Reston, Va., receives signals from the retailers, to validate customer authorization at the time of a retail transaction, and to debit a customer account later. Regarding claim 4, the prior art discloses the token management server according to claim 3, wherein the computer processing instructions cause the data processor to: receive from the one communications device a user identifier; confirm an identity from at least the user identifier; and initiate the transfer of the funding amount by obtaining authorization for a funds transfer of the funding amount from a source ledger associated with the user identifier (see at least paragraph [0054] to Randazza et al “advantageously ACH is put to use by shopper 1701 who has a checking account, for shopper 1701 to accomplish mobile decoupled debit payment, that is, shopper 1701 accomplishes payment based on his checking account but otherwise than in conventional ways of writing a paper check, swiping a magnetic-striped debit card, or using a bar-coded card which previously shopper 1701 would have needed to carry with him in order to use his checking account to make a purchase at a retail site. Shopper-side payment token 1700 is used or presented by shopper 1701 to put into motion electronic processes by which communication with ACH is accomplished. Most preferably, shopper-side payment token 1700 is such that shopper 1701 is not required to carry another physical item in addition to what he already carries by necessity and choice. In an example of a shopper 1701 who is a licensed driver, he would already be carrying a driver's license in his wallet as a matter of course and a shopper-side payment token 1700 that is his driver's license does not add an additional physical item for him to carry”). Regarding claim 5, the prior art discloses the token management server according to claim 2, wherein the computer processing instructions cause the data processor to initiate the transfer from the pooling ledger by: obtaining authorization for a funds transfer of the transfer amount from the pooling ledger; and reducing the balance value of the located subledger by the authorization value (see at least paragraph [0018] to Randazza et al “is the need for an ability for a merchant to be a direct issuer of a card-not-present debit card via a mobile device through the Federal Reserve ACH system (or the Electronic Payments Network (EPN) system) whereby the merchant does not hold the cardholder's savings or checking account and thus "decouples" the card from the traditional bank/depository institution, especially by which a shopper can use his mobile phone in combination with his existing checking account to pay a retailer at a retail site”). Regarding claim 6, the prior art discloses the token management server according to claim 2, wherein the token request includes a device identifier (see at least paragraph [0054] to Randazza et al “As another example, in a case of a shopper 1701 who carries a mobile phone, a shopper-side payment token 1700 that is the mobile phone, or a part thereof, or a number (such as a 7-digit number) that appears on a screen thereof, does not add an additional physical item for shopper 1701 to carry”), and the computer processing instructions cause the data processor to provide the one communications device by: locating in an address database a destination address associated with the device identifier; and transmitting the limited-use token to the destination address (see at least paragraph [0056] to Randazza et al “For practicing the invention, a retail site (such as stores 55, 56, 57, 58, 59 in FIG. 1) is provided with equipment (not shown in FIG. 17) that communicates with and/or receives therein shopper-side payment token 1700 when shopper 1701 wants to shop using shopper-side payment token 1701. When shopper 1701 uses shopper-side payment token 1700 according to the invention to accomplish a mobile payment making use of ACH, the amount of time needed from when the shopper 1701 uses or otherwise presents shopper-side payment token 1701 until ACH has processed the communications and sent back communications that result in mobile payment having been accomplished is in real-time, such as, e.g., a matter of seconds”). Claims 7-18 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687